Citation Nr: 0821963	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO. 06-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern












INTRODUCTION

The veteran had active service from April 1976 to October 
1977. This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts. 


FINDINGS OF FACT

1. Service treatment records are negative for any treatment 
or diagnosis of hepatitis.

2. Hepatitis C was not manifested until many years after 
service.

3. Hepatitis C was not incurred in or the result of active 
duty military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met. 38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.


VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letter from the RO to the veteran dated in December 2003. 
The letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), VA must also provide 
notice how an effective date and disability rating for the 
award of benefits will be assigned if a service connection is 
awarded. Although the RO did not advise the veteran of such 
information, this decision confirms the RO's denial of 
benefits and the veteran is therefore not prejudiced in 
regards to lack of Dingess notice. Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim pertaining to hepatitis C. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.
The Merits of the Claim

The veteran contends that his currently-diagnosed hepatitis C 
infection was caused by his active military service. The 
veteran argues that airgun inoculations he underwent in 
service were the likely source of his hepatitis C infection. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied - there is no competent lay or medical 
evidence suggestive of a linkage between the claimed in-
service event and the current disorder. See Pond v. West, 12 
Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998) ((Both observing that in order to establish 
service connection, there must be (1) evidence of an injury 
in military service or a disease that began in or was made 
worse during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event)). 
 
In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The veteran prevails in either event. 
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service. 38 C.F.R. § 3.303(d). In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310. 

The veteran's service treatment records are negative for a 
diagnosis of any kind of hepatitis or any other liver 
disorder. The veteran was first diagnosed with hepatitis C in 
1996.

While the veteran is shown to have been diagnosed with 
hepatitis C, the veteran is also noted to have been exposed 
to other medically recognized non-service-connected risk 
factors to the disorder (including drug use) and no competent 
medical evidence has been presented to indicate that the 
airgun inoculations resulted in hepatitis C. Further, 
competent medical evidence indicates that a grant of service 
connection would be based on speculation; a basis upon which 
an appeal may not be granted.

The veteran is not shown to be credible in his contradictory 
assertions of prior drug use. In the veteran's June 2006 VA 
Form 9, he contends that he has abused crack/cocaine, but 
stated the abuse began in 2000, nearly four years after he 
was diagnosed with hepatitis C. However, records from the 
Hampshire County Sheriff's Department indicate the veteran 
has used cocaine since at least 1986. This record is highly 
probative as to the veteran's present account, as it was not 
generated in an attempt to gain compensation benefits. See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Equally and wholly without credibility is the veteran's 
assertion that when donating blood while on active duty, the 
nurses extracting the blood donations used dirty needles in 
the blood extraction process. The veteran would have the 
Board believe that at some point between April 1976 and 
October 1977, (i.e., a peacetime environment), during an 
endeavor specifically undertaken to obtain life-saving blood 
products, medical professionals of the U.S. Navy ignored 
basic sanitary procedures in the exercise. Put mildly, such 
an assertion is patently ludicrous.  

Apart from the veteran's demonstrated incredibility as to his 
claimed in-service events which allegedly led to the disorder 
in question, there is no competent medical opinion evidence 
of record which distinguishes the risk factor of airgun 
inoculation as proffered by the veteran from those raised by 
the record relating to the veteran's history of substance 
abuse; or any other competent medical evidence linking the 
disorder to an event in military service. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). 

While the veteran has argued that such a possibility of 
linkage cannot be excluded, such a conclusion would in these 
circumstances be a matter of speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility. 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). Indeed, apart from a 
medically untrained layperson such as the veteran, even in 
the case of statements by medical professionals which are 
inconclusive as to the origin of a disease, such surmise can 
not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993). 

To the extent that the veteran is shown to have a diagnosis 
of hepatitis C, such evidence is reflective only of one 
factor in a successful claim of service connection. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service). In order for service connection to be 
granted, there must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability. See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran underwent a VA medical examination in December 
2003. The examining physician's report concludes that the 
origin of the veteran's hepatitis C infection was 
"uncertain."

A review of the evidence of record reveals no medical 
evidence linking the veteran's current hepatitis C infection 
to any incident of service. While the Board has considered 
the veteran's assertion that he developed hepatitis C as a 
result of in-service inoculations, he is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities. See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).
	
There is no competent evidence of record that the veteran's 
hepatitis C is the result of any event in service, including 
the use of airgun inoculations. As the only competent medical 
evidence of record addressing the relationship between 
service and hepatitis C did not find an etiologic 
relationship between the veteran's current hepatitis C 
infection and service, there is no clear medical evidence 
establishing a nexus between the claimed condition and 
service. Absent such evidence, service connection is not 
warranted. Hickson v. West, 12 Vet. App. 247, 253 (1999).

After consideration of the entire record and the relevant 
law, the Board finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
chronic hepatitis C infection. Because the preponderance of 
the evidence is against the service connection claim, the 
benefit-of-the-doubt doctrine does not apply. Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


